71 So.3d 933 (2011)
Bryan Keith TRUETT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4645.
District Court of Appeal of Florida, First District.
October 12, 2011.
Matt Shirk, Public Defender, and J. Mark Wright, Assistant Public Defender, Green Cove Springs, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
*934 PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 31, 2011, the Court has determined that the appeal is untimely. In order to invoke the Court's jurisdiction in a timely manner, the appellant must file a notice of appeal within 30 days of rendition of the judgment and sentence. Fla. R.App. P. 9.140(b)(3). The lower tribunal rendered the judgment and sentence on July 25, 2011. Fla. R.App. P. 9.020(h). The thirtieth day following rendition was Wednesday, August 24, 2011. Thus, the notice of appeal, filed the next day, failed to timely invoke the Court's jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.
DISMISSED.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.